


110 HRES 511 EH: Congratulating the men’s volleyball team of

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 511
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Congratulating the men’s volleyball team of
		  the University of California, Irvine, for winning the 2007 NCAA Division I
		  Men’s Volleyball National Championship.
	
	
		Whereas the men’s volleyball team of the University of
			 California, Irvine (UC Irvine), known as the Anteaters, achieved many historic
			 accomplishments during the 2006–2007 season;
		Whereas the UC Irvine men’s volleyball team won the
			 school’s first ever National Collegiate Athletic Association (NCAA) Division I
			 Men’s Volleyball National Championship;
		Whereas Matt Webber, a senior on the UC Irvine men’s
			 volleyball team, was selected as the tournament’s most valuable player with 22
			 kills in the championship match;
		Whereas UC Irvine men’s volleyball players Brian Thornton,
			 Jayson Jablonsky, and David Smith were named to the All-Tournament Team;
		Whereas UC Irvine men’s volleyball coach John Speraw is
			 only the third coach in history to win a NCAA volleyball championship as both a
			 player and as a head coach;
		Whereas the UC Irvine men’s volleyball team finished with
			 29 victories, the most victories in school history;
		Whereas the UC Irvine men’s volleyball team finished with
			 the most wins in the Nation for the 2006–2007 season;
		Whereas the UC Irvine men’s volleyball team won the 2007
			 Mountain Pacific Sports Federation Men’s Volleyball title;
		Whereas the UC Irvine men’s volleyball team had four
			 players selected to the American Volleyball Coaches Association (AVCA)
			 All-America Team, the most by any team in the Nation;
		Whereas middle blocker David Smith earned first-team
			 accolades on the AVCA All-America Team;
		Whereas Matt Webber, Jayson Jablonsky, and Brian Thornton
			 earned second-team accolades on the AVCA All-America Team;
		Whereas the UC Irvine men’s volleyball team started the
			 season as the preseason favorite in the CSTV/AVCA Division I Men’s Coaches Top
			 15 Poll;
		Whereas the UC Irvine men’s volleyball team finished first
			 in the CSTV/AVCA Division I Men’s Coaches Top 15 Poll, released May 7,
			 2007;
		Whereas the UC Irvine men’s volleyball team accomplished
			 these feats while playing a difficult schedule in the Mountain Pacific Sports
			 Federation;
		Whereas the title is UC Irvine’s first Division I title
			 since 1989; and
		Whereas UC Irvine, under the leadership of Chancellor
			 Michael V. Drake, M.D., has continued to establish itself as a world-class
			 research university, and as one of the top universities in the Nation: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the men’s volleyball team of
			 the University of California, Irvine, and its Chancellor, Michael V. Drake,
			 M.D., for winning the 2007 NCAA Division I Men’s Volleyball National
			 Championship; and
			(2)recognizes the
			 achievements of the players, coaches, students, alumni, and staff who were
			 instrumental in helping the University of California, Irvine, win the national
			 title.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
